DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 & 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govyadinov et al. (# US 2013/0063528) in view of Tojo et al. (# US 2010/0165020).
Govyadinov et al. discloses:
1. A method of internal recirculation printing (figure: 1-4), comprising: introducing an ink composition into a firing chamber ([0015]-[0017]; pressure chamber (element: 214; figure: 2; [0034]), internally recirculating ink composition from the firing chamber through micro-recirculation fluidics ([0024]; figure: 4) wherein internally recirculating the ink composition occurs via a fluid actuator within the micro-recirculation fluidics, wherein the fluid actuator causes pumping of the ink composition from location outside of the firing chamber (see figure: 1-8); wherein the fluid actuator is a thermal resistor ([0030]) or a piezoelectric element ([0030]); and ejecting ink composition from the firing chamber through a jetting nozzle onto a substrate (figure: 1-5; [0023]-[0040]).
9. An internal recirculation printing system (element: 100, figure: 1), comprising:; an inkjet printhead assembly (element: 102, figure: 1), including: a firing chamber ([0015]-[0017]) thermally coupled to a firing resistor to eject the ink composition from the firing chamber through a jetting nozzle ([0030]), and a pump (element: 206, figure: 4) including a fluid actuator positioned outside of the firing chamber to internally recirculate the ink composition into and out of the firing chamber through micro-recirculation ([0024]) fluidics; wherein the fluid actuator is a thermal resistor ([0030]) or a piezoelectric element ([0030]); and a fabric substrate to receive the ink composition ejected through the jetting nozzle (figure: 1-5; [0023]-[0040]).
13. The internal recirculation printing system of claim 9, wherein the fluid actuator includes thermal resistor ([0030]).
14. An internal recirculation printhead assembly (figure: 1-5), comprising: an inkjet printhead assembly (element: 102, figure: 1) fluidically couplable to a supply carrying the ink composition, the inkjet printhead assembly, including: a firing chamber ([0015]-[0017]) thermally coupled to a firing resistor to eject the ink composition from the firing chamber through a jetting nozzle ([0030]), and a pump (element: 206, figure: 4) including a fluid actuator outside of the firing chamber to internally recirculate the ink composition into and out of the firing chamber through micro-recirculation fluidics ([0024]), wherein the fluid actuator is a thermal resistor ([0030]) or a piezoelectric element ([0030]).
15. The internal recirculation printhead assembly of claim 14, wherein the ink composition is loaded in the inkjet printhead assembly, the supply carrying the ink composition is fluidly coupled to the inkjet printhead assembly, or both (figure: 1-5).
16. The method of claim 1, wherein the micro-recirculation fluidics comprise a microfluidic channel loop connected to a fluid supply, wherein the fluid actuator and the firing chamber are located along the microfluidic channel loop, and wherein the fluid actuator is located asymmetrically with respect to the length of the microfluidic channel loop relative to the fluid source (figure: 1-5).
17. The method of claim 1, further comprising recirculating ink composition from multiple firing chambers using multiple fluid actuators and ejecting ink composition from the multiple firing chambers (see figure: 1-5).
Govyadinov et al. explicitly did not discloses:
1. The ink composition comprising water, organic co-solvent, pigment and from 2 wt % to 20 wt % of a dispersed polymer binder with an acid number from 0 mg KOH/g to 45 mg KOH/g, a weight average molecular weight of 40,000 Mw to 2,000,000 Mw, and a particle size from 40 nm to 2 μm.
9. An ink composition, comprising water, organic co-solvent, pigment and from 2 wt % to 20 wt % of a dispersed polymer binder with an acid number from 0 mg KOH/g to 45 mg KOH/g, a weight average molecular weight of 40,000 Mw to 2,000,000 Mw and a particle size from 40 nm to 2 μm.
14. An ink composition, comprising water, organic co-solvent, pigment and from 2 wt % to 20 wt % of a dispersed polymer binder with an acid number from 0 mg KOH/g to 45 mg KOH/g, a weight average molecular weight of 40,000 Mw to 2,000,000 Mw, and a particle size from 40 nm to 2 μm.
Tojo et al. teaches to have high quality printed image,
1. The ink composition comprising water (see Abstract; [0009], [0047]-[0104]), organic co-solvent (see Abstract; [0009], [0047]-[0104]), pigment (see Abstract; [0009], [0105]-[0114]) and from 2 wt % to 20 wt % of a dispersed polymer binder (7 to 20%; [0201]) with an acid number from 0 mg KOH/g to 45 mg KOH/g (25 to 100; [0182]), a weight average molecular weight of 40,000 Mw to 2,000,000 Mw (3000 to 200000; [0179]), and a particle size from 40 nm to 2 μm (10 nm to 200 nm; [0196]).
9. The ink composition, comprising water (see Abstract; [0009], [0047]-[0104]), organic co-solvent (see Abstract; [0009], [0047]-[0104]), pigment (see Abstract; [0009], [0105]-[0114]) and from 2 wt % to 20 wt % of a dispersed polymer binder (7 to 20%; [0201]) with an acid number from 0 mg KOH/g to 45 mg KOH/g (25 to 100; [0182]), a weight average molecular weight of 40,000 Mw to 2,000,000 Mw (3000 to 200000; [0179]), and a particle size from 40 nm to 2 μm (10 nm to 200 nm; [0196]).
14. The ink composition, comprising water (see Abstract; [0009], [0047]-[0104]), organic co-solvent (see Abstract; [0009], [0047]-[0104]), pigment (see Abstract; [0009], [0105]-[0114]) and from 2 wt % to 20 wt % of a dispersed polymer binder (7 to 20%; [0201]) with an acid number from 0 mg KOH/g to 45 mg KOH/g (25 to 100; [0182]), a weight average molecular weight of 40,000 Mw to 2,000,000 Mw (3000 to 200000; [0179]), and a particle size from 40 nm to 2 μm (10 nm to 200 nm; [0196]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Govyadinov et al. by the aforementioned teaching of Tojo et al. in order to have the high quality scratch resistance printed image.
Given that the Tojo et al. reference discloses a range of polymer binder, acid number, molecular weight and particle size that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 2-6, 8 & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govyadinov et al. (# US 2013/0063528) in view of Tojo et al. (# US 2010/0165020) as applied to claims 1,9 & 13-17 above, and further in view of Hastie et al. (# WO 2005/113692).
Govyadinov et al. and Tojo et al. discloses all the limitation of the method of internal recirculation printing except:
2. The method of claim 1, further comprising heating the substrate having the ink composition printed thereon to a temperature from 100 °C. to 200 °C. for a period of 30 seconds to 10 minutes.
3. The method of claim 1, wherein the polymer binder comprises a polyester-type polyurethane binder.
4. The method of claim 1, wherein the polymer binder comprises a polyether-type polyurethane, a polycarbonate ester polyether-type polyurethane, or a polycarbonate-type polyurethane.
5. The method of claim 1, wherein the polymer binder comprises acrylic latex particles.
6. The method of claim 1, wherein the substrate is a fabric substrate including cotton, polyester, nylon, silk, or a blend thereof.
8. The method of claim 7, wherein the fluid actuator includes a thermal resistor, and cycling includes thermally pumping the ink composition at from 1 cycle to 5,000 cycles prior to or coincident with ejecting.
10. The internal recirculation printing system of claim 9, further comprising a heat curing device to heat the fabric substrate having the ink composition printed thereon to a temperature from 100° C. to 200° C. for a period of 30 seconds to 5 minutes.
11. The internal recirculation printing system of claim 9, wherein the fabric substrate includes cotton, polyester, nylon, silk, or a blend thereof.
12. The internal recirculation printing system of claim 9, wherein the polymer binder includes dispersed polyurethane particles or acrylic latex particles.
Hastie et al. teaches to have the rub fastness and lightfastness printed image,
2. The method of claim 1, further comprising heating the substrate having the ink composition printed thereon to a temperature from 100 °C. to 200 °C. for a period of 30 seconds to 10 minutes (page: 25, line: 9-15).
3. The method of claim 1, wherein the polymer binder comprises a polyester-type polyurethane binder (page: 12, line: 20-30).
4. The method of claim 1, wherein the polymer binder comprises a polyether-type polyurethane, a polycarbonate ester polyether-type polyurethane, or a polycarbonate-type polyurethane (page: 12, line: 20-30).
5. The method of claim 1, wherein the polymer binder comprises acrylic latex particles (page: 14, line: 30-35).
6. The method of claim 1, wherein the substrate is a fabric substrate including cotton, polyester, nylon, silk, or a blend thereof (page: 25, line: 1-10).
10. The internal recirculation printing system of claim 9, further comprising a heat curing device to heat the fabric substrate having the ink composition printed thereon to a temperature from 100° C. to 200° C. for a period of 30 seconds to 5 minutes (page: 25, line: 9-15).
11. The internal recirculation printing system of claim 9, wherein the fabric substrate includes cotton, polyester, nylon, silk, or a blend thereof (page: 25, line: 1-10).
12. The internal recirculation printing system of claim 9, wherein the polymer binder includes dispersed polyurethane particles (page: 12, line: 20-30) or acrylic latex particles (page: 14, line: 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the internal recirculating system and method of Govyadinov et al. as modified by the aforementioned teaching of Hastie et al. in order to have a recording medium with high glossiness and good graininess. 
With respect to claim 8, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate thermally pumping the ink composition at from 1 cycle to 5,000 cycles prior to or coincident with ejecting, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853